Title: Thomas Boylston Adams to John Quincy Adams, 11 May 1800
From: Adams, Thomas Boylston
To: Adams, John Quincy


				
					
						No 16
					
					15. Feby 25.
					Philadelphia 11th: May 1800.
				
				A long interval has gone by since the date of my last to you, but I have received nothing from you in the course of it. Not a vessel has arrived here from Hamburg for several months and none of your letters later than the beginning of December have reached this Country. We know that in consequence of the severity of the past winter, the navigation of the Elbe was obstructed for many weeks, which accounts for the great dearth of Continental intelligence. From France we hear inofficially of the safe arrival, splendid reception & distinguished treatment towards our Envoys at Paris— the ostentatious tribute of respect paid to the memory of Washington, whom so lately before his death, they reviled, and the flattering prospect of a speedy and satisfactory termination to the business of the Embassy. Upon these reports we begin to build a Castle of premature hopes & expectation. Several efforts have been made to suspend defensive measures—to disband the Army—stop the building of the 74 Gun Ships &ca: but hitherto without effect, except the discontinuing to enlist soldiers for the Army. The Session of Congress will close tomorrow or the day following and of course there is no prospect of any further reduction in the defensive establishment.
				There are many things, which you ought to know, which have occurred & are yet coming to pass, that I have no business to acquaint you with. The session of Congress has been highly propitious, in many respects, for the benefit of the Country, but it has develloped, in the course of it, as much party rancor & malignity as any that preceded. The Jacobins were less numerous than on some former occasions, but they assisted every manoeuvre which the party out of doors attempted, and it has not been difficult to perceive, that the Session has been, altogether & exclusively, an Electioneering Cabal & Conspiracy. The machine which has been fabricating is already put in motion, and as the respective anniversaries of State Elections arrive, we discover the extent of its influence & operation. The plan, which is now in operation, is to bring forward in the State Legislatures, men whose revolutionary

talents & services have been long tried and well known; who have hitherto had little or no share in the administration of the federal Government & who have been, for the most part, reputed hostile to it. The State legislatures by the Constitution of the United States, prescribe the mode of chusing Electors for President & Vice President, and in every instance, which has occurred within two years past, a very great struggle has been made to fill these public bodies with enemies to the federal government & administration. Men of distinguished talents, great popularity, and some who have hitherto declined taking a part in the civil contentions, whether general or special, are now brought forward, by the Democratic interest, to fill all Offices of Government. They succeed in almost every instance in obtaining the office to which they aspire, and it is perfectly well understood, that the trial of strength between the two Candidates for the chief magistracy of the Union, is to be seen, not in the choice of electors by the people, but in the complection & character of the individual legislatures— The first example of a trial on this subject, was manifested by the Legislature of this State last winter—after repeated efforts to concur in prescribing the mode in which Electors should be chosen, they finally adjourned without agreeing, and should they be convened again this Summer, there is no expectation that the dispute will be settled—there will therefore be no choice of Electors in Pennsylvania, unless indeed the Governor should undertake by Proclamation to direct a revival of the former law (which I have been told he will do) and in such case not a man of federal politics will be returned as an Elector, because the friends of Government will purposely abstain from voting, under a conviction that such a measure would be unlawful and nugatory.
				In Virginia, the federal Candidate will barely obtain a vote— In the Carolina’s, a majority is calculated upon, should General Pinckney be run as Vice President—to the southward of those States, all the votes will be as at the last election.
				The State of Maryland will be less divided, as is expected, than heretofore—the Electors are chosen by the Legislature, which is federal; New Jersey is counted upon for an unanimous vote, as before; but New York has recently undergone a change, almost entire, in her City representation, which, if it should pervade the State at large, will give an unanimous vote for Antifederal Electors; Messrs: Clinton, Gates & Osgood have been returned as members of the legislature and it is apprehended, that the majority will be of the same stamp. Col: Burr & Chancellor Livingston have been the prime movers of

this great change in the representation of that State, and the Chancellor is to be the Candidate for the Vice Presidency.
				The Jacobins count upon one or two votes in the New England States, and there is, at least, a fair chance of their success in this expectation, which if realized will give a majority to their Candidate. Such is the present prospect before us— What changes may take place in the public opinion, in the short interval prior to the Election, it is not easy to foresee; but from the want of concert, union & system & from the prevalence of rivalships among the federalists, there is much reason to believe, that an almost total change of men & measures will take place at the next general election. The removal of Congress to the federal City is regarded as an event of moment, but many people predict a division of the Continent as a consequence likely to ensue from it. The President has it in contemplation to make a visit thither, after the adjournment of Congress.
				At the Circuit Court, which sat at this place last month—Judge Chase of Maryland presided, and the trials of the Northampton insurgents for treason & misdemeanors, were fully entered upon and concluded. Of Five who were indicted for treason, three only were convicted & are now under sentence of death; the others were acquitted of the treason and found guilty of misdemeanors— Fine & imprisonment was inflicted upon more than twenty of the insurgents who are now undergoing the necessary penance. The Executions of the three men under sentence of death is fixed for the 23d: of this month. I can form no opinion, whether a pardon will be extended to all or any of them.
				Some changes in the heads of Departments have already taken place—such as the war & State Secretaryships. Mr: John Marshall of Virginia is appointed to succeed Mr: McHenry, resigned, and it is rumoured that Aaron Dexter is to succeed Mr: Pickering, although the nomination has not yet been made— It will go in to day, if at all. For the causes & reasons, which have induced these resignations, I am a very unfit person to account. Any body else may and do indulge their conjectures on these subjects without reserve. I prefer silence.
				Tell your Louisa that her Father has been appointed Superintendant of stamps an Office created by a law of the present session, which ordains the establishment, at the seat of Government, of a general stamp office, whence all the stamp papers for the use of the Country at large, must issue, in the first instance. The salary annexed to it is two thousand Dollars pr ann: There were a number of applicants for the place and much opposition in Senate to Mr: J——s

appointment, and it finally prevailed only by the casting vote of the President of the Senate, Mr: Jefferson, who on giving his vote observed, that altho’ the President’s nomination, was alone, sufficient for him to concur in the appointment recommended, he had a further inducement, from being personally acquainted with the candidate and knowing him to be well qualified to discharge the duties of it.
				Mrs: Johnson & Tom passed a month with us, lately; indeed they left us but a week ago, this day. We have not heard of their having reached home yet, but presume we shall hear tomorrow— The family were all well.
				Mrs: Smith of Boston & Miss Betsey sat off to day, on their return to Boston; they have been here about a fortnight; are in good health, and particularly affectionate in their enquiries after you. Mrs: Smith in particular, never fails to express an hope for your speedy return, when she will again have the pleasure of your Society and that of your lady.
				You once had an idea of buying a comfortable house in Boston and although I was rather averse to the plan of investing much capital in real property, so long as the temptation of an high rate of interest in the funds was so great, I begin to feel the insecurity & fluctuating quality of paper so sensibly in anticipation, that I often wish I could make a good bargain for you in the conversion of your funds into real estate. There is no cause for immediate apprehension, for the public funds were never more respectable than at this moment.
				I obtained payment, since the date of my last, upon your order in my favor (contained in your letter of the 16th. July,) (I think) for two thousand Dollars, in exchange for my Dutch Obligations. No hesitation was made in the payment, though it excited some wonder in the Secretary that I had so long deferred the application—
				My Master Ingersoll is recently appointed District Attorney in the room of Mr: Rawle resigned— He is a very great Lawyer & a very good man—a firm friend to his Country & a well wisher to the Constitution of the U.S.— His political merit is equal to that of any man at our Bar, but this is not extravagant encomium in his favor on that score.
				The Election for Governor in the State of Massachusetts is said to have terminated in favor of Mr: Strong. Upwards of forty thousand votes have been given this year, and Mr: Gerry has between

sixteen & seventeen thousand of the number; the scattering votes amount to upwards of two thousand, & Mr: Strong will have a bare majority of a few hundred upon the whole number. The Success of the Antifederal Candidate, as he is called, was not calculated to be near so great, either in Massachusetts or New-Hampshire, as they turned out; though they have not after all, gained a triumph— Mr: G——s, living in the vicinity of Boston obtained him a majority there, against Strong, who would not submit to remove his establishment to the Metropolis; which you know, is considered by the Boston folks as a sine qua non, for a Governor—
				Tomorrow I set out upon a journey of between two & three hundred miles, on horseback, to attend a Nisi Prius Court in the County of Huntington. I shall be absent only three weeks, but before my return, my parents will have left me, once more, upon the wide world, of an uncertain & unsettled condition— In about one twelve-month more—I shall begin to grumble, at present I must be reconciled to my destiny.
				Many more things I want to write about must be postponed till a more convenient season—till then believe / me always your’s
				
					PS. I send this by Mr: Treat, who before his return will probably make you a visit.
				
				
			